ORDER

PER CURIAM.
Movant Arthur Echols appeals the judgment denying his Rule 24.035 motion for post-conviction relief without a hearing. Movant contends the motion court clearly erred in denying his 24.035 motion without a hearing because his guilty plea was involuntary due to coercion by his plea counsel who told him that unless he pleaded guilty, he would be sentenced to 150 years in prison.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).